C. Allen, J.
The original master having fallen sick and left the ship during the voyage, the first question for determination is, whether the defendant, in the absence of an express contract to that effect, and merely by virtue of his relation as a new and substituted master for the remainder of the same voyage, is held bound by law upon an implied contract to pay to the seamen their stipulated wages, so as to be personally liable in an action at law for their wages earned after his accession to the office, and we are of opinion that he is. The liability rests on the peculiar relation which the master sustains to the seamen, the owners, and the ship, and not upon general principles of agency. The agreement in the shipping articles is with the master, or whoever shall go for master, and the crew agree to be obedient to the lawful commands of the master, or of any person who shall lawfully succeed him. U. S. Rev. Sts. § 4612, Sched. A.
Wages already earned do not become due at once upon a change of master, and, unless the new master is liable, the remedy by an action against the master after the wages fall due would often be practically worthless, as the original master might be dead, or in a distant port. The new master represents the owners and the ship, and has charge of the funds from which the wages are usually and naturally paid. He knows, or has the means of knowing, exactly what the wages will be, and can easily *454protect himself from risk. It is not necessary to determine now whether his personal liability extends so far as to include wages earned before he took command. But when a new master takes upon himself the unfinished portion of a voyage, it is no hardship upon him to hold him bound by law to assume the contract for the payment of such wages as may thereafter be earned by the seamen under his command, who on their part are bound by contract to obey him ; unless, indeed, he does something to show that such is not his intention. The ease of Fitzsimmons v. Baxter, 3 Daly, 81, is closely in point; and while other decisions are not very explicit upon this question, the prevailing opinion of courts and text writers has been in the same direction. See Bishop v. Shepherd, 23 Pick. 492; Temple v. Turner, 123 Mass. 125; Farrel v. M'Clea, 1 Dall. 392; Bray v. The Atalanta, Bee, 48; Wysham v. Rossen, 11 Johns. 72; Flanders on Shipping, §§ 331 & seq.; Curtis on Merchant Seamen, 327. An action at law is a proper remedy. Leon v. Galceran, 11 Wall. 185, 188. U. S. Rev. Sts. § 4547.
The payments made by the defendant from the money of the ship were properly applied to the wages earned before he took command. It is not as if he had made the payments from his own money. The ship and the owners were responsible to the seamen ; the ship’s money was paid to them.

jExceptions overruled.